Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as of the
18th day of June, 2009 and effective as of December 22, 2008 with respect to the
below-defined 2008 Convertible Note, the below-defined 2008 Purchase Agreement
and all obligations related thereto, from GTC BIOTHERAPEUTICS, INC. (“Debtor”)
in favor of LFB BIOTECHNOLOGIES S.A.S. (together with its successors and
assigns, if any, “Secured Party”). Secured Party has an office at 3, avenue des
Tropiques, Les Ulis, Courtaboeuf, France. Debtor is a corporation organized and
existing under the laws of the Commonwealth of Massachusetts (the “State”).
Debtor’s mailing address and chief place of business is 175 Crossing Blvd.,
Framingham, MA 01702.

RECITALS:

WHEREAS, the Debtor issued and sold to the Secured Party a subordinated
convertible note dated as of December 14, 2006 in the original principal amount
of $2,558,650 (the “2006 Convertible Note”).

WHEREAS, pursuant to that certain Note and Warrant Purchase Agreement by and
between the Debtor and the Secured Party dated as of October 31, 2008 (the “2008
Purchase Agreement”), the Debtor issued and sold to the Secured Party a secured
convertible note dated as of December 22, 2008 in the original principal amount
of $15,000,000 (the “2008 Convertible Note”) and that certain Warrant dated as
of December 22, 2008 (the “Warrant”) to purchase up to 23,193,548 shares of
common stock of the Debtor.

WHEREAS, it was a condition to the 2008 Purchase Agreement that the Debtor
execute and deliver the Security Agreement dated as of December 22, 2008 from
Debtor in favor of Secured Party (the “Original Security Agreement”), pursuant
to which the obligations of the Debtor to the Secured Party under the 2008
Purchase Agreement and the 2008 Convertible Note were secured.

WHEREAS, subject to the terms and conditions of that certain Securities Purchase
Agreement dated as of the date hereof by and between the Debtor and the Secured
Party (the “2009 Purchase Agreement”), the Debtor intends to issue and sell to
the Secured Party a secured convertible note dated as of the date hereof in the
original principal amount of $4,512,268 (the “2009 Convertible Note”).

WHEREAS, pursuant to that certain Loan Agreement dated as of the date hereof
between the Debtor and Secured Party and subject to the satisfaction of the
conditions contained therein, the Secured Party has committed to make a term
loan to the Debtor in the aggregate principal amount of $3,500,000 and in
connection therewith the Debtor is issuing to the Secured Party a promissory
note dated as of the date hereof in the original principal amount of $3,500,000
(the “Secured Note”, and together with the 2006

 

- 1 -



--------------------------------------------------------------------------------

Convertible Note, the 2008 Convertible Note and the 2009 Convertible Note,
collectively, the “Notes”).

WHEREAS, in connection with the issuance of the Secured Note and the 2009
Convertible Note, the Debtor is amending and restating the Original Security
Agreement in its entirety and delivering this Agreement in favor of Secured
Party, pursuant to which all debts, obligations and liabilities of the Debtor to
the Secured Party are secured, including without limitation, the obligations
under the 2008 Purchase Agreement, the 2009 Purchase Agreement, the Loan
Agreement, the 2006 Convertible Note, the 2008 Convertible Note, the 2009
Convertible Note and the Secured Note.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, Debtor and Secured Party agree as follows:

 

1. CREATION OF SECURITY INTEREST.

Debtor grants to Secured Party, its successors and assigns, a continuing
security interest in, to and against all property listed on any collateral
schedule now or in the future annexed to or made a part of this Agreement
(“Collateral Schedule”), including without limitation the property listed on
Collateral Schedule No. 1, whether now owned or existing or hereafter acquired
or arising and wheresoever located, and in and against all additions,
attachments, accessories and accessions to such property, all substitutions,
replacements or exchanges therefor, and all proceeds or products thereof, in
whatever form, including without limitation cash, deposit accounts (whether or
not comprised solely of proceeds), certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), negotiable instruments for the
payment of money, chattel paper, security agreements, documents, eminent domain
proceeds, condemnation proceeds and/or tort claim proceeds (all such property is
individually and collectively called the “Collateral”). This security interest
is given to secure the payment and performance of all debts, obligations and
liabilities of any kind whatsoever (including all interest (whether or not
allowed or disallowed), charges, expenses, fees and other sums accruing after
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of Debtor) of Debtor to Secured Party, now existing
or arising in the future, including without limitation, the debts, obligations
and liabilities of Debtor to Secured Party in connection with the payment and
performance of the 2006 Convertible Note, the 2008 Convertible Note, the 2009
Convertible Note, the Secured Note, the 2008 Purchase Agreement (excluding the
Warrant), the 2009 Purchase Agreement, the Loan Agreement, that certain
Trademark and License Security Agreement by and between the Debtor and the
Secured Party dated as of December 22, 2008 (the “Trademark Security
Agreement”), that certain Patent and License Security Agreement by and between
the Debtor and the Secured Party dated as of December 22, 2008 (the “Patent
Security Agreement”), and that certain Second Mortgage, Security Agreement and
Fixture Filing dated December 22, 2008 granted by Debtor to Secured Party, as
amended by that certain Amendment to Mortgage, Security Agreement and Fixture
Filing dated as of the date hereof (as so amended, the “Mortgage”), together
with all Schedules and attachments thereto and any renewals, extensions,
modifications, amendments and/or restatements of any such debts, obligations and
liabilities (such

 

- 2 -



--------------------------------------------------------------------------------

Notes, the 2008 Purchase Agreement, the 2009 Purchase Agreement, Loan Agreement,
Trademark Security Agreement, Patent Security Agreement, Mortgage, Schedules,
debts, obligations and liabilities are called the “Indebtedness”).

 

2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.

Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule that:

(a) Debtor’s exact legal name is as set forth in the preamble of this Agreement
and Debtor is, and will remain, duly organized, existing and in good standing
under the laws of the State set forth in the preamble of this Agreement, has its
chief executive offices at the location specified in the preamble, and is, and
will remain, duly qualified and licensed in every jurisdiction wherever
necessary to carry on its business and operations. As of the date hereof, GTC
Holding Ltd., an exempted company incorporated with limited liability under the
laws of the Cayman Islands, is the only Subsidiary of the Debtor that is a
“significant subsidiary” as determined in accordance with Regulation S-X;

(b) Debtor has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Note, the Patent Security Agreement, the
Trademark Security Agreement, the Mortgage, the Warrant, the Loan Agreement, and
any other documents evidencing, or given in connection with, any of the
Indebtedness (all of the foregoing are called the “Debt Documents”);

(c) This Agreement and the other Debt Documents have been duly authorized,
executed and delivered by Debtor and constitute legal, valid and binding
agreements enforceable in accordance with their terms, except to the extent that
the enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws and general principles of equity;

(d) No approval, consent or withholding of objections is required from any
governmental authority or instrumentality with respect to the entry into, or
performance by Debtor of any of the Debt Documents, except any already obtained;

(e) The entry into, and performance by, Debtor of the Debt Documents will not
(i) violate any of the organizational documents of Debtor or any judgment,
order, law or regulation applicable to Debtor or (ii) result in any breach of or
constitute a default under any contract or agreement to which Debtor is a party,
or result in the creation any lien, claim or encumbrance on any of Debtor’s
property (except for liens in favor of Secured Party) pursuant to any indenture,
mortgage, deed of trust, bank loan, credit agreement or other agreement or
instrument to which Debtor is a party;

(f) Except as set forth on Schedule 2(f) attached hereto, there are no suits or
proceedings pending in court or before any commission, board or other
administrative agency against or affecting Debtor which could, in the aggregate,
have a material adverse effect on Debtor, its business or operations, or its
ability to perform its obligations under

 

- 3 -



--------------------------------------------------------------------------------

the Debt Documents, nor does Debtor have reason to believe that any such suits
or proceedings are threatened;

(g) All financial statements delivered to Secured Party in connection with the
Indebtedness have been prepared in accordance with generally accepted accounting
principles, except that quarterly financial statements will not provide
footnotes and will be subject to normal year-end adjustments, and since the date
of the most recent financial statement, except as disclosed in the Debtor’s most
recently filed periodic report with the Securities and Exchange Commission
(“SEC”), there has been no material adverse change in Debtor’s financial
condition;

(h) The Collateral is not, and will not be, used by Debtor for personal, family
or household purposes;

(i) The Collateral is, and will remain, in good condition and repair (ordinary
wear and tear excepted), and Debtor will not be negligent in its care and use;

(j) Debtor is, and will remain, the sole and lawful owner, and in possession of
(other than the Offsite Collateral (defined below) (solely with respect to
possession)), the Collateral, and has the sole right and lawful authority to
grant the security interest described in this Agreement;

(k) The Collateral is, and will remain, free and clear of all liens, claims and
encumbrances of any kind whatsoever, except for (i) liens in favor of Secured
Party, (ii) liens existing as of the date of this Agreement and set forth on
Schedule 2(k) attached hereto, (iii) liens for taxes not yet due or for taxes
being contested in good faith and which do not involve, in the judgment of
Secured Party, any risk of the sale, forfeiture or loss of any of the Collateral
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with GAAP, (iv) liens relating to purchase money
financings that have been entered into in the ordinary course of business, and
(v) inchoate materialmen’s, mechanic’s, repairmen’s and similar liens arising by
operation of law in the normal course of business for amounts which are not
delinquent (all of such liens are called “Permitted Liens”);

(l) Debtor is and will remain in full compliance with all laws and regulations
applicable to it including without limitation (i) ensuring that no person who
owns a controlling interest in or otherwise controls Debtor is or shall be
(A) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (B) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations;

 

- 4 -



--------------------------------------------------------------------------------

(m) Debtor’s and each Subsidiary’s (defined below) Intellectual Property (as
defined in Section 7 below) is and will remain free and clear of all liens,
claims and encumbrances of any kind whatsoever, except for Permitted Liens as
defined in subsection (k) of this Section, the granting of licenses of Debtor’s
Intellectual Property in the ordinary course of business and other licensing,
partnership or joint ventures entered into in the ordinary course of Debtor’s
business and permitted hereunder. For purposes of this Agreement, the term
“Subsidiary” shall mean a corporation or other entity of which more than 50% of
the outstanding stock or other ownership interests having ordinary voting power
to elect a majority of the directors (or other persons performing similar
functions) of such corporation is owned, directly or indirectly, by Debtor;

(n) Debtor has not and will not, and will not permit any Subsidiary to, enter
into any other agreement or financing arrangement in which it grants a negative
pledge in Debtor’s or any Subsidiary’s Intellectual Property to any other party;

(o) Debtor agrees that it shall not, and shall not allow any of its Subsidiaries
to, directly or indirectly, create, incur, assume, permit to exist, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt (as hereinafter defined), except for (i) Debt of Debtor to Secured Party,
(ii) Debt existing on the date hereof and set forth on Schedule 2(o) to this
Agreement, (iii) Debt (a) secured by a Lien described in Section 2(k)(iv)
hereof, (b) related to unsecured letter of credit obligations incurred by Debtor
in the ordinary course of its business and (c) unsecured obligations to trade
creditors incurred in the ordinary course of business and more than ninety
(90) days past due, provided, that the amount of such additional Debt permitted
by (a)-(c) shall not exceed $1,500,000 in the aggregate, and (iv) Debt pursuant
to which the Debtor, the Secured Party and the holder of such debt have entered
into a subordination agreement acceptable to the Secured Party, if any
(“Subordinated Debt”). The term “Debt” shall mean, with respect to any person,
at any date, without duplication, (A) all obligations of such person for
borrowed money, (B) all obligations of such person evidenced by bonds,
debentures, notes or other similar instruments, or upon which interest payments
are customarily made, (C) all obligations of such person to pay the deferred
purchase price of property or services incurred in the ordinary course of
business if the purchase price is due more than six (6) months from the date the
obligation is incurred, (D) all capital lease obligations of such person,
(E) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, (F) all obligations of such person to purchase securities (or other
property) which arise out of or in connection with the issuance or sale of the
same or substantially similar securities (or property), (G) all contingent or
non-contingent obligations of such person to reimburse any bank or other person
in respect of amounts paid under a letter of credit or similar instrument,
(H) all equity securities of such person subject to repurchase or redemption
otherwise than at the sole option of such person, (I) all Indebtedness secured
by a lien on any asset of such person, whether or not such Debt is otherwise an
obligation of such person, (J) all obligations of such person under any foreign
exchange contract, currency swap agreement, interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to alter the risks
of that person arising from fluctuations in currency values or interest rates,
in each case whether contingent or matured, (K) all obligations or liabilities
of others guaranteed by such

 

- 5 -



--------------------------------------------------------------------------------

person; and (L) all obligations of such person to trade creditors (other than
Genzyme Corporation) incurred in the ordinary course of business and more than
ninety (90) days past due;

(p) Debtor agrees that it shall not, and shall not allow any of its Subsidiaries
to, (i) make any payment in respect of any Subordinated Debt, except in
accordance with any applicable Subordination Agreement or (ii) amend,
supplement, modify or waive any of the terms of any document governing any
Subordinated Debt. Debtor further agrees to provide Secured Party copies of any
notices, reports, financial statements, financial information or other
information either delivered or received by Debtor in relation to the
Subordinated Debt or pursuant to any subordinated note except to the extent that
such information is to be provided to Secured Party under this Agreement or any
of the other Debt Documents;

(q) After the Closing Date (as defined in the Loan Agreement), Debtor shall not
and shall not allow any of its Subsidiaries to open or maintain any securities,
depository or disbursement accounts except upon thirty (30) days’ prior written
notice to Secured Party, and Debtor shall not, and shall not allow any
Subsidiary to, use any such accounts until such time as the applicable
securities intermediary or depository institution, as the case may be, Debtor or
such subsidiary of Debtor, as the case may be, and Secured Party have entered
into a control agreement satisfactory to Secured Party in its reasonable
discretion and in any event sufficient to perfect a first priority lien and
security interest in such account in favor of Secured Party. All funds in or
transferred into any such account on or after the Closing Date shall be subject
to the security interest granted under this Agreement. Each control agreement
entered into pursuant to the above shall grant Secured Party control of such
securities, depository or disbursement account and provide that the applicable
securities intermediary or depository institution, as the case may be, will
comply with instructions originated by the Secured Party directing disposition
of the funds in such account without further consent by Debtor, provided, that
Debtor shall have full access to such accounts and the funds therein until the
earlier to occur of (A) an Event of Default or (B) Debtor shall have acted in a
fraudulent manner or shall have committed an act of fraud;

(r) Debtor agrees that it shall not, and shall not allow any of its Subsidiaries
to, without the prior written consent of Secured Party, which consent shall not
be unreasonably withheld, purchase or acquire obligations or stock of, or any
other interest in, any corporation or other entity (other than cash equivalents
and equity investments in its Subsidiaries existing as of the date hereof), or
form any Subsidiary or enter into any partnership, joint venture or similar
arrangement; and

(s) Debtor will not, and will not permit any Subsidiary to, directly or
indirectly, engage in any transaction with any Affiliate, except where such
transactions are (i) on terms that are no less favorable to the Debtor or such
Subsidiary than those which might be obtained at the time from unaffiliated
third parties and (ii) entered into in the ordinary course of business. As used
herein, “Affiliate” of any person means (a) any person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such person, or (b) any person who is a partner, shareholder, director or

 

- 6 -



--------------------------------------------------------------------------------

officer (i) of such person, or (ii) of any person described in clause (a) above,
and, for purposes of this definition, control of a person shall mean the power,
direct or indirect, (x) to vote 10% or more of the voting equity interests of
such person, or (y) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise. Notwithstanding the
foregoing, Secured Party shall not be considered to be an “Affiliate” of Debtor
or any Subsidiary.

 

3. COLLATERAL; SUBSIDIARIES.

(a) Until repossession of Collateral by Secured Party in the exercise of its
remedies under Section 7 hereof, Debtor shall remain in possession of the
Collateral, other than such portion of the Collateral as shall be located from
time to time at the locations in connection with the purification, packaging and
storage arrangements more fully described in Schedule 3 attached hereto (the
“Offsite Collateral”); except that the Secured Party shall have the right to
possess (i) any chattel paper or instrument that constitutes a part of the
Collateral, and (ii) any other Collateral in which the Secured Party’s security
interest may be perfected only by possession. Secured Party may inspect any of
the Collateral during normal business hours after giving Debtor reasonable prior
notice.

(b) Debtor shall (i) use the Collateral only in its trade or business,
(ii) maintain all of the Collateral in good operating order and repair, normal
wear and tear excepted, (iii) use and maintain the Collateral only in compliance
with manufacturers recommendations and all applicable laws and (iv) keep all of
the Collateral free and clear of all liens, claims and encumbrances (except for
Permitted Liens).

(c) Secured Party does not authorize and Debtor agrees it shall not, and shall
not allow any of its Subsidiaries to, without the prior written consent of
Secured Party, which consent shall not be unreasonably withheld:

(i) part with possession of any of its assets (including without limitation in
respect of Debtor, the Collateral) (except for (A) the Offsite Collateral,
(B) to Secured Party, (C) for maintenance and repair, (D) any sale or
disposition of inventory in the ordinary course of business or the sale of
equipment or other assets which are determined by the Debtor in good faith to be
obsolete or no longer used or useful in Debtor’s business and (E) any
non-exclusive licenses of Intellectual Property entered into in the ordinary
course of business);

(ii) remove any of the Collateral from the continental United States (except for
that portion of the Offsite Collateral which from time to time shall be located
in Europe as set forth in Schedule 3 attached hereto or any sale or disposition
of inventory in the ordinary course of business); or

(iii) sell, rent, lease, mortgage, license, grant a security interest in or
otherwise transfer or encumber (except for Permitted Liens) any of its assets
(including, without limitation, in respect of Debtor, the Collateral) (except
for (A) any sale or disposition of inventory in the ordinary course of business,
(B) the sale of equipment or

 

- 7 -



--------------------------------------------------------------------------------

other assets which are determined by the Debtor in good faith to be obsolete or
no longer used or useful in Debtor’s business, (C) transfers of Intellectual
Property expressly permitted under Section 2(m), and (D) liens on assets
financed under capital leases, to the extent such the amount of related capital
lease obligations together with other Debt permitted hereunder, do not violate
the terms of Section 2(o).

(d) Debtor shall pay promptly when due all taxes, license fees, assessments and
public and private charges levied or assessed on any of the Collateral, on its
use, or on this Agreement or any of the other Debt Documents. At its option,
Secured Party may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral and may pay for the
maintenance, insurance and preservation of the Collateral and effect compliance
with the terms of this Agreement or any of the other Debt Documents. Debtor
agrees to reimburse Secured Party, on demand, all reasonable out-of-pocket costs
and expenses incurred by Secured Party in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
Indebtedness.

(e) Debtor shall, at all times, keep accurate and complete records of the
Collateral, and Secured Party shall have the right to inspect and make copies of
all of Debtor’s books and records relating to the Collateral during normal
business hours, after giving Debtor reasonable prior notice.

(f) Debtor agrees and acknowledges that any third person who may at any time
possess all or any portion of the Collateral shall be deemed to hold, and shall
hold, the Collateral as the agent of, and as pledge holder for, Secured Party.
Secured Party may at any time give notice to any third person described in the
preceding sentence that such third person is holding such Collateral as the
agent of, and as pledge holder for, the Secured Party.

(g) Upon reasonable notice to Debtor (unless a default or Event of Default has
occurred hereunder), Debtor shall permit Secured Party or one or more agents to
perform, at Debtor’s expense, appraisals of Collateral, field examinations,
collateral analysis, monitoring or other business analysis as reasonable
required by Secured Party and shall provide Secured Party with access to all
facilities and all books and records of Debtor reasonably required by Secured
Party to conduct such audits, provided that, Debtor shall not be obligated to
pay for more than one real estate appraisal and one equipment appraisal during
each fiscal year unless a default or Event of Default has occurred hereunder or
Secured Party is otherwise insecure as to the value of the Collateral. For
purposes of this subsection (g), the term “Collateral” shall include, without
limiting the items of collateral identified as “Collateral” in this Agreement,
the real property, improvements, fixtures, personalty, plans, leases, lease
guaranties, rents, property agreements and all other items of collateral
identified as “Collateral” in the Mortgage. Any appraisals hereunder of
Collateral shall be in form and substance reasonably acceptable to Secured Party
and any appraisals hereunder of Collateral that is real property shall be
prepared by an independent MAI appraiser in accordance with the Financial
Institutions Reform, Recovery and Enforcement Act and the regulations
promulgated pursuant to such act.

 

- 8 -



--------------------------------------------------------------------------------

4. INSURANCE.

(a) Debtor shall at all times bear the entire risk of any loss, theft, damage
to, or destruction of, any of the Collateral from any cause whatsoever other
than the gross negligence or willful misconduct of the Secured Party.

(b) Debtor agrees to keep the Collateral insured against loss or damage by fire
and extended coverage perils, theft, burglary, and for any or all Collateral
which are vehicles, for risk of loss by collision, and if requested by Secured
Party, against such other risks as Secured Party may reasonably require. The
insurance coverage shall be in an amount no less than the full replacement value
of the Collateral, and deductible amounts, insurers and policies shall be
acceptable to Secured Party. Debtor shall deliver to Secured Party policies or
certificates of insurance evidencing such coverage. Each policy shall name
Secured Party as additional insured and lender’s loss payee, shall provide for
coverage to Secured Party regardless of the breach by Debtor of any warranty or
representation made therein, shall not be subject to co-insurance and shall
provide that coverage may not be canceled or altered by the insurer except upon
thirty (30) days prior written notice to Secured Party. Debtor appoints Secured
Party as its attorney-in-fact to make proof of loss, claim for insurance and
adjustments with insurers and to receive payment of and execute or endorse all
documents, checks or drafts in connection with insurance payments. Secured Party
shall not act as Debtor’s attorney-in-fact unless Debtor is in default. Proceeds
of insurance in excess of $100,000 per claim shall be applied, at the option of
Secured Party, to repair or replace the Collateral or to reduce any of the
Indebtedness. Proceeds of insurance below $100,000 per claim shall be applied,
at the option of Debtor, to repair or replace the Collateral or to reduce any of
the Indebtedness.

 

5. REPORTS.

(a) Debtor shall promptly notify Secured Party of (i) any change in the name of
Debtor, (ii) any change in the state of its incorporation, organization or
registration, (iii) any relocation of its chief executive offices, (iv) any
relocation of any of the Collateral, (v) any of the Collateral being lost,
stolen, missing, destroyed, materially damaged or worn out or (vi) any lien,
claim or encumbrance other than Permitted Liens attaching to or being made
against any of the Collateral. Debtor shall promptly deliver to Secured Party,
at Secured Party’s request, reports specifying the location and value of the
Offsite Collateral.

(b) Debtor will deliver to Secured Party financial statements as follows:
(i) monthly financial statements, including a balance sheet, statement of
operations and cash flow statement within 30 days of each month end,
(ii) quarterly unaudited financial statements within 30 days of each quarter end
(or, if Borrower is a publicly held company, within 10 days after the statements
are provided to the SEC), and (iii) complete audited annual financial
statements, certified by a recognized firm of certified public accountants,
within 120 days of fiscal year end or at such time as Debtor’s Board of
Directors receives the audit (or, if Borrower is a publicly held company, within
10 days after the statements are provided to the SEC). All such statements are
to be prepared

 

- 9 -



--------------------------------------------------------------------------------

using generally accepted accounting principles (“GAAP”), except that monthly
financial statements shall be prepared on an internal accounting basis only and,
if Debtor is a publicly held company, are to be in compliance with SEC
requirements. All quarterly and year end financial statements shall be
accompanied by (i) a management discussion and analysis that includes a
comparison of performance for such fiscal period to the corresponding period in
the prior year and (ii) a compliance certificate, signed by the chief financial
officer of the Debtor, in the form attached hereto as Exhibit A.

 

6. FURTHER ASSURANCES.

(a) Debtor shall upon request of Secured Party, furnish to Secured Party such
further information, execute and deliver to Secured Party such documents and
instruments (including, without limitation, Uniform Commercial Code financing
statements) and shall do such other acts and things as Secured Party may at any
time reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement. Without limiting the foregoing, Debtor shall cooperate and do
all acts reasonably deemed necessary or advisable by Secured Party to continue
in Secured Party a perfected priority security interests in the Collateral, and
shall, subject to the terms of the Loan Agreement, use commercially reasonable
efforts to obtain and furnish to Secured Party any subordinations, releases,
landlord waivers, lessor waivers, mortgagee waivers, or control agreements, and
similar documents as may be from time to time requested by, and in form and
substance reasonably satisfactory to, Secured Party.

(b) In the event that the European marketing rights to ATryn are transferred to
a Subsidiary of the Debtor, the Debtor will, concurrently therewith, execute a
pledge agreement in form and substance satisfactory to the Secured Party and
take such other actions reasonably requested by the Secured Party in order to
cause the equity interests of such Subsidiary to be pledged to the Secured Party
as security for the Indebtedness and to cause such pledge to be properly
perfected as a first priority security interest; provided however, that with
respect to any Subsidiary of the Debtor that is organized under the laws of any
jurisdiction other than the United States of America (each “Foreign
Subsidiary”), at no time shall the equity interests so pledged exceed 65% of the
issued and outstanding equity interests of such Foreign Subsidiary.

(c) In the event that any Subsidiary of the Debtor becomes a “significant
subsidiary”, the Debtor will, concurrently therewith, execute a pledge agreement
in form and substance satisfactory to the Secured Party and take such other
actions reasonably requested by the Secured Party in order to cause the equity
interests of such Subsidiary to be pledged to the Secured Party as security for
the Indebtedness and to cause such pledge to be properly perfected as a first
priority security interest; provided however, that with respect to any Foreign
Subsidiary, at no time shall the equity interests so pledged exceed 65% of the
issued and outstanding equity interests of such Foreign Subsidiary.

(d) Debtor authorizes Secured Party to file a financing statement and amendments
thereto describing the Collateral and containing any other information required
by the applicable Uniform Commercial Code. Debtor irrevocably grants to

 

- 10 -



--------------------------------------------------------------------------------

Secured Party the power to sign Debtor’s name and generally to act on behalf of
Debtor to execute and file applications for title, transfers of title, financing
statements, notices of lien and other documents pertaining to any or all of the
Collateral; this power is coupled with Secured Party’s interest in the
Collateral. Debtor shall, if any certificate of title be required or permitted
by law for any of the Collateral, obtain and promptly deliver to the Secured
Party such certificate showing the lien of this Agreement with respect to the
Collateral. Debtor ratifies its prior authorization for Secured Party to file
financing statements and amendments thereto describing the Collateral and
containing any other information required by the Uniform Commercial Code if
filed prior to the date hereof.

 

7. DEFAULT AND REMEDIES.

(a) Debtor shall be in default under this Agreement and each of the other Debt
Documents upon the occurrence and during the continuance of any of the following
events or circumstances (each an “Event of Default”):

(i) Debtor breaches its obligation to pay when due any installment or other
amount due or coming due under any of the Debt Documents and fails to cure the
breach within three (3) days;

(ii) Debtor, without the prior written consent of Secured Party, (A) attempts to
or does sell, rent, lease, license, mortgage, grant a security interest in, or
otherwise transfer or encumber (except for Permitted Liens) any of the
Collateral, except for any sale or disposition of inventory in the ordinary
course of business, or the sale of equipment or other assets which are
determined by the Debtor in good faith to be obsolete or no longer used or
useful in Debtor’s business or (B) breaches any of its obligations under
Sections 2(n), (o), (p), (q), (r) or (s) or 3(a) hereof;

(iii) Debtor breaches any of its insurance obligations under Section 4;

(iv) Debtor breaches any of its other obligations under any of the Debt
Documents and fails to cure that breach within ten (10) days after written
notice from Secured Party;

(v) Any warranty, representation or statement made by Debtor in any of the Debt
Documents or otherwise in connection with any of the Indebtedness shall be false
or misleading in any material respect when made;

(vi) Any of the Collateral is subjected to attachment, execution, levy, seizure
or confiscation in any legal proceeding or otherwise and such attachment,
seizure or levy is not removed in ten (10) days or if any legal or
administrative proceeding is commenced against Debtor or any of the Collateral,
which in the good faith judgment of Secured Party subjects any of the Collateral
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk;

 

- 11 -



--------------------------------------------------------------------------------

(vii) If there is a material breach or an event of default by Debtor under any
other agreement between Debtor and Secured Party, which remains unwaived or
uncured beyond the expiration of any applicable notice and/or grace period;

(viii) Debtor, any significant Subsidiary, or any guarantor or other obligor for
any of the Indebtedness (collectively “Guarantor”) dissolves, terminates its
existence, becomes insolvent or ceases to do business as a going concern;

(ix) If Debtor, any Subsidiary, or any Guarantor is a natural person, Debtor or
any such Guarantor dies or becomes incompetent;

(x) A receiver is appointed for all or of any material part of the property of
Debtor or any Subsidiary, or Debtor or any Subsidiary makes any assignment for
the benefit of creditors.

(xi) Debtor, any Subsidiary or any Guarantor files a petition under any
bankruptcy, insolvency or similar law, or any such petition is filed against
Debtor, any Subsidiary or any Guarantor and is not dismissed within sixty
(60) days;

(xii) Debtor’s improper filing of an amendment or termination statement relating
to a filed financing statement describing the Collateral;

(xiii) There is a material adverse change in the Debtor’s financial condition
and operations as determined in the commercially reasonable judgment of Secured
Party; provided, however, that such a change will not be deemed to have occurred
solely because of the occurrence of any of the following individual events:
(a) negative responses from regulatory agencies; (b) negative clinical trial
results; (c) a low cash position; (d) fluctuations in revenues; or
(e) continuing losses from operations; provided, further, however, that (I) the
occurrence of any of (a), (b) or (c) may form the basis on which the Secured
Party reasonably determines that a material adverse change has occurred if any
such event occurs in combination with one or more of the others of (a), (b) and
(c) and (II) the occurrence of any of (a), (b), and (c), may form the basis on
which the Secured Party reasonably determines that a material adverse change has
occurred if any such event occurs with other adverse changes in Debtor’s
financial condition;

(xiv) Any Guarantor revokes or attempts to revoke its guaranty of any of the
Indebtedness or fails to observe or perform any covenant, condition or agreement
to be performed under any guaranty or other related document to which it is a
party;

(xv) Debtor defaults under any other obligation in excess of $100,000 for
(A) borrowed money, (B) the deferred purchase price of property or (C) payments
due under any lease agreement;

(xvi) At any time during the term of this Agreement Debtor experiences a change
in control such that any person or entity acquires either more than 50% of the
voting stock of Debtor or sells all or substantially all of its assets, in
either case, without Secured Party’s prior written consent (a “Change in
Control”). Notwithstanding the

 

12



--------------------------------------------------------------------------------

foregoing, it shall not be an Event of Default and no prior written consent
shall be required if there is a Change in Control in which Secured Party
acquires more than 50% of the voting stock of Debtor; or

(xvii) Debtor or any Guarantor or other obligor for any of the Indebtedness
sells, licenses, sublicenses, transfers, assigns, mortgages, pledges, leases,
grants a security interest in or encumbers any or all of Debtor’s Intellectual
Property now existing or hereafter acquired, except for Permitted Liens as
defined in subsection (k) of Section 2. “Intellectual Property” shall, with
respect to Debtor or any Subsidiary, be used as defined in Collateral Schedule
No. 1. For purposes of this paragraph (xvii) only, licenses, sublicenses or
marketing rights granted by the Debtor of its Intellectual Property pursuant to
Section 2(m) shall be excluded from the definition of Intellectual Property.
Debtor shall provide Secured Party with a listing of licenses, sublicenses and
marketing rights granted to third parties within ten (10) days of receipt of
written request.

(b) Upon the occurrence and during the continuance of any Event of Default
(other than a default under Section 7(a)(viii), (x) or (xi) or if Debtor shall
have acted in a fraudulent manner or shall have committed an act of fraud), the
Secured Party, at its option, may declare any or all of the Indebtedness to be
immediately due and payable, without demand or notice to Debtor or any
Guarantor. If Borrower is in default under Section 7(a)(viii), (x) or (xi) or if
Debtor shall have acted in a fraudulent manner or shall have committed an act of
fraud, then the Indebtedness shall immediately become due and payable, without
demand or notice to Debtor or any Guarantor. The accelerated obligations and
liabilities shall bear interest (both before and after any judgment) until paid
in full at the lower of eighteen percent (18%) per annum or the maximum rate not
prohibited by applicable law.

(c) Upon the occurrence and during the continuance of any Event of Default or if
Debtor shall have acted in a fraudulent manner or shall have committed an act of
fraud, Secured Party shall have all of the rights and remedies of a Secured
Party under the Uniform Commercial Code and under any other applicable law.
Without limiting the foregoing, Secured Party shall have the right to (i) notify
any account debtor of Debtor or any obligor on any instrument which constitutes
part of the Collateral to make payment to the Secured Party, (ii) with or
without legal process, enter any premises where the Collateral may be and take
possession of and remove the Collateral from the premises or store it on the
premises, (iii) sell the Collateral at public or private sale, in whole or in
part, and have the right to bid and purchase at said sale or (iv) lease or
otherwise dispose of all or part of the Collateral, applying proceeds from such
disposition to the obligations then in default. If requested by Secured Party,
Debtor shall promptly assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party which is reasonably
convenient to both parties. Secured Party may also render any or all of the
Collateral unusable at the Debtor’s premises and may dispose of such Collateral
on such premises without liability for rent or costs. Any notice that Secured
Party is required to give to Debtor under the Uniform Commercial Code of the
time and place of any public sale or the time after which any private sale or
other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice

 

- 13 -



--------------------------------------------------------------------------------

if such notice is given to the last known address of Debtor at least ten
(10) days prior to such action.

(d) Proceeds from any sale or lease or other disposition shall be applied:
first, to all costs of repossession, storage, and disposition including without
limitation attorneys’, appraisers’, and auctioneers’ fees; second, to discharge
the obligations then in default; third, to discharge any Indebtedness of Debtor
to Secured Party in connection with the Secured Note; fourth, to discharge any
Indebtedness of Debtor to Secured Party in connection with the 2009 Convertible
Note; fifth, to discharge any Indebtedness of Debtor to Secured Party in
connection with the 2008 Convertible Note, sixth, to discharge any Indebtedness
of Debtor to Secured Party in connection with the 2006 Convertible Note;
seventh, to discharge any other Indebtedness of Debtor to Secured Party, whether
as obligor, endorser, guarantor, surety or indemnitor; eighth, to reasonable,
out-of-pocket expenses incurred in paying or settling liens and claims against
the Collateral; and lastly, to Debtor, if there exists any surplus. Debtor shall
remain fully liable for any deficiency.

(e) Debtor agrees to pay all reasonable attorneys’ fees and other costs incurred
by Secured Party (including without limitation the allocated cost of in-house
counsel) in connection with the enforcement, assertion, defense or preservation
of Secured Party’s rights and remedies under this Agreement, or if prohibited by
law, such lesser sum as may be permitted. Debtor further agrees that such fees
and costs shall constitute Indebtedness.

(f) Secured Party’s rights and remedies under this Agreement or otherwise
arising are cumulative and may be exercised singularly or concurrently. Neither
the failure nor any delay on the part of the Secured Party to exercise any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise of that or any other right, power or privilege.
SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS UNDER THIS
AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY DEBTOR
UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY. A waiver
on any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.

(g) DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY
OF THE OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY
DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING. THE

 

- 14 -



--------------------------------------------------------------------------------

WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

8. MISCELLANEOUS.

(a) This Agreement, any Note and/or any of the other Debt Documents may be
assigned, in whole or in part, by Secured Party without notice to Debtor, and
Debtor agrees not to assert against any such assignee, or assignee’s assigns,
any defense, set-off, recoupment claim or counterclaim which Debtor has or may
at any time have against Secured Party for any reason whatsoever. Debtor agrees
that upon receipt of written notice of an assignment from Secured Party, Debtor
will pay all amounts payable under any assigned Debt Documents to such assignee
or as instructed by Secured Party. Debtor also agrees to confirm in writing
receipt of the notice of assignment as may be reasonably requested by Secured
Party or assignee.

(b) All notices to be given in connection with this Agreement shall be in
writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and shall be deemed given (i) on the
date of receipt if delivered in hand or by facsimile transmission, (ii) on the
next business day after being sent by express mail and (iii) on the fourth
business day after being sent by regular, registered or certified mail. As used
herein, the term “business day” shall mean and include any day other than
Saturdays, Sundays, or other days on which commercial banks in Boston,
Massachusetts are required or authorized to be closed.

(c) Debtor agrees to pay all reasonable attorneys’ fees and all other fees,
costs and expenses incurred by Secured Party (including, without limitation, the
allocated cost of in-house legal counsel) in connection with the preparation,
negotiation and closing of the transactions contemplated in this Agreement and
all related documents and schedules and in connection with the continued
administration thereof, including, without limitation, any amendments,
modifications, consents or waivers thereof and in connection with the
protection, monitoring or preservation of the Collateral, provided, however,
that in no event shall such fees and expenses paid on or about the date hereof
exceed $50,000. Debtor further agrees that such fees and costs shall constitute
Indebtedness.

(d) Secured Party may correct patent errors and fill in all blanks in this
Agreement or in any Collateral Schedule consistent with the agreement of the
parties.

(e) Time is of the essence of this Agreement. This Agreement shall be binding,
jointly and severally, upon all parties described as the “Debtor” and their
respective heirs, executors, representatives, successors and assigns, and shall
inure to the benefit of Secured Party, its successors and assigns.

 

- 15 -



--------------------------------------------------------------------------------

(f) This Agreement and its Collateral Schedules constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior understandings (whether written, verbal or implied) with
respect to such subject matter. THIS AGREEMENT AND ITS COLLATERAL SCHEDULES
SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF CONDUCT, BUT ONLY BY A
WRITING SIGNED BY BOTH PARTIES. Section headings contained in this Agreement
have been included for convenience only, and shall not affect the construction
or interpretation of this Agreement.

(g) This Agreement shall continue in full force and effect until all of the
Indebtedness has been paid in full to Secured Party or its assignee. The
surrender, upon payment or otherwise, of any promissory notes or any of the
other documents evidencing any of the Indebtedness shall not affect the right of
Secured Party to retain the Collateral for such other Indebtedness as may then
exist or as it may be reasonably contemplated will exist in the future. This
Agreement shall automatically be reinstated if Secured Party is ever required to
return or restore the payment of all or any portion of the Indebtedness (all as
though such payment had never been made).

(h) Debtor authorizes Secured Party to use its name, logo and/or trademark upon
prior written consent of the Debtor, which consent shall not be unreasonably
withheld, in connection with certain promotional materials that Secured Party
may disseminate to the public. The promotional materials may include, but are
not limited to, brochures, video tape, internet website, press releases,
advertising in newspaper and/or other periodicals, lucites, and any other
materials relating the fact that Secured Party has a financing relationship with
Debtor. Nothing herein obligates Secured Party to use Debtor’s name, logo and/or
trademark, in any promotional materials of Secured Party.

(i) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF
MASSACHUSETTS OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTIONS OTHER THAN THE COMMONWEALTH OF MASSACHUSETTS. IF
ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION.

(j) Debtor shall indemnify Secured Party and its officers, directors,
affiliates, employees and agents from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including without
limitation reasonable fees and disbursements of counsel and allocated costs of
in-house counsel) which may be imposed

 

- 16 -



--------------------------------------------------------------------------------

upon, incurred by or asserted against Secured Party in any litigation,
proceeding or investigation instituted or conducted by any governmental
authority or instrumentality or any other person with respect to any aspect of,
or any transaction contemplated by, or referred to in, or any matter related to
this Agreement or the Debt Documents, whether or not Secured Party is a party
thereto, except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the party being indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction.

(k) Notices. All notices to be given in connection with this Agreement shall be
in writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and shall be deemed given: (i) on the
date of receipt if delivered by hand; (ii) on the next business day after being
sent by overnight courier service; and (iii) on the third business day after
being sent by regular, registered or certified mail. As used herein, the term
“business day” shall mean and include any day other than Saturdays, Sundays, or
other days on which commercial banks in Boston, Massachusetts are required or
authorized by law to be closed.

If to Debtor:

 

GTC Biotherapeutics, Inc.

175 Crossing Boulevard

Suite 410

Framingham, MA 01702 Telephone:   (508) 370-2061 Facsimile:   (508) 271-3491
Attention:   Geoffrey F. Cox, Ph.D.   Chairman, President and Chief Executive
Officer

with a copy to:

 

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02299

Tel:   (617) 239-0100 Fax:   (617) 227-4420 Attn:   Nathaniel S. Gardiner, Esq.

If to the Secured Party:

 

LFB Biotechnologies S.A.S.

3, avenue des Tropiques

LES ULIS

91940 Courtaboeuf - France

Tel:   +33 (0) 1 69 82 70 10 Fax:   +33 (0) 1 6982 72 67 Attn:   M. Christian
Bechon, President

 

- 17 -



--------------------------------------------------------------------------------

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02211

Tel:   (617) 542-6000 Fax:   (617) 542-2241 Attn:   Brian P. Keane, Esq.

[Signatures on following page]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

 

SECURED PARTY:     DEBTOR: LFB Biotechnologies S.A.S.     GTC Biotherapeutics,
Inc. By:  

/s/ Max Berger

    By:  

/s/ John B. Green

  Max Berger, Director of Legal Affairs, for and on behalf of Christian Bechon,
President Directeur General, by Power of Attorney dated June 18, 2009     Name:
  John B. Green       Title:   Senior Vice President, Chief Financial Officer
and Treasurer

[Signature page to Amended and Restated Security Agreement]



--------------------------------------------------------------------------------

COLLATERAL SCHEDULE NO. 001

Part of Amended and Restated Security Agreement dated as of the 18th day of
June, 2009, as amended, restated, supplemented or otherwise modified from time
to time (the “Contract”) between LFB BIOTECHNOLOGIES S.A.S. (the “Secured
Party”) and GTC BIOTHERAPEUTICS, INC. (the “Debtor”).

As security for the full and faithful payment of all Indebtedness (as defined in
the Contract) owing by Debtor to Secured party and performance by the Debtor of
all of the terms and conditions upon the Debtor’s part to be performed under the
Contract and any other obligation of the Debtor to the Secured Party now or
hereafter in existence, the Debtor does hereby grant to the Secured Party a
security interest in the property listed below (all hereinafter collectively
called the “Collateral”):

All of the Debtor’s personal property of every kind and nature, including
without limitation all accounts, chattel paper, commercial tort claims, deposit
accounts, documents, goods, equipment, fixtures, instruments, investment
property, inventory, Intellectual Property, letter-of-credit rights, letters of
credit, supporting obligations, any other contract rights or rights to the
payment of money, and general intangibles (excluding from this Collateral
Schedule No. 1, all livestock now owned or hereafter acquired, whether now owned
or hereafter arising or acquired by the Debtor), together with all accessions
and additions thereto, proceeds and products thereof (including, without
limitation, any proceeds resulting under insurance policies), and substitutions
and replacements therefor (with each of the foregoing terms that are defined in
the Uniform Commercial Code as in effect in the Commonwealth of Massachusetts
(“UCC”) having the meaning set forth in the UCC). For purposes of this
Collateral Schedule No. 1, “Intellectual Property” shall, with respect to Debtor
or any Subsidiary, be defined as any and all copyright, trademark, tradename,
servicemark, patent, invention, design, design right, software and databases,
trade secret, customer lists, know-how and intangible rights of Debtor, any
marketing rights granted by Debtor, and any goodwill, applications,
registrations, claims, licenses, products, proceeds, awards, judgments,
amendments, renewals, extensions, improvements and insurance claims related
thereto now or hereafter owned or licensed by Debtor, or any claims for damages
by way of any past, present or future infringement of any of the foregoing,
together with all accessions and additions thereto, proceeds and products
thereof (including, without limitation, any proceeds resulting under insurance
policies), provided further that the Collateral shall include without
limitation, all accounts and general intangibles that consist of rights of
payment and proceeds from the sale, licensing or disposition of all or any part,
or rights in, the foregoing.

In the event of a default by the Debtor with respect to any of the conditions,
terms, covenants and provisions under the Contract or other agreement, Secured
Party shall have the rights and remedies provided under the Contract and/or of a
secured party under the UCC with respect to the Collateral. The Debtor shall
have the same obligations

 

- 20 -



--------------------------------------------------------------------------------

with respect to the Collateral as it has under the Contract with respect to the
Collateral financed.

This Agreement shall run to the benefit of the Secured Party’s successors and
assigns.

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Collateral Schedule
No. 001 as of the date first written above.

 

GTC BIOTHERAPEUTICS, INC. By:  

/s/ John B. Green

Name:   John B. Green Title:   Senior Vice President, Chief Financial Officer
and Treasurer

[Signature page to Collateral Schedule No. 001]



--------------------------------------------------------------------------------

Exhibit A

COMPLIANCE CERTIFICATE

[DATE]

Reference is made to the Amended and Restated Security Agreement, dated as of
June 18, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among GTC BIOTHERAPEUTICS, INC., a
Massachusetts corporation (the “Debtor”), and LFB Biotechnologies, S.A.S.,
(“Secured Party”). Capitalized terms used but not defined herein are used with
the meanings assigned to such terms in the Security Agreement.

I, [                    ], do hereby certify that:

(i) I am the duly elected, qualified and acting [TITLE] of Debtor;

(ii) attached hereto as Exhibit A are [quarterly financial statements]/[annual
audited financial statements] as required under Section 5(b) of the Security
Agreement and that such financial statements are prepared in accordance with
GAAP and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes;

(iii) no Event of Default has occurred under the Security Agreement which has
not been previously disclosed, in writing, to Secured Party; and

(iv) all representations and warranties of the Debtor stated in the Debt
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date.

IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above.

 

 

Name:  

 

Title:  

 